DETAILED ACTION
Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions.   This action is in response to the applicant’s filing on August 15, 2019.  Claims 18-34 are pending and examined below.  Claims 1-17 have been canceled.  Claims 18-34 have been added.  Claims 18 and 29 are currently amended.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 18-20, 23-26, 29 and 31-32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hövemeyer, DE 102008017961 A1 (See original document and the English translation).
As to claim 18, Hövemeyer teaches a large manipulator comprising (Fig. 1):
A chassis (¶ 22 and Fig. 1; e.g. item 11 in Fig. 1);
A mast pedestal rotatable around a vertical axis by means of a rotary drive and arranged on the chassis (¶ 22 and Fig. 1; e.g. items 21, 13, 19 in Fig. 1);
An articulated mast including two or more mast arms pivotally-movably connected, via articulated joints, with the respectively adjacent mast pedestal or other mast arm by a pivot drive (¶ 22 and Fig. 1); and
A control unit configured to actuate the pivot drive and/or the rotary drive to move the articulate mast with a control sequence from an initial position of the articulated mast, autonomously and temporally optimized, into a pre-specified target position of the articulated mast (¶ 22-25 and Figs. 1-3; e.g. control unit 64 in Fig. 3).
As to claim 19, Hövemeyer teaches wherein the articulated mast comprises a mast tip, wherein the target position of the articulated mast is defined through a pre-specified position of the mast tip (¶ 8, 22-23, 27 and Figs. 1-2; e.g. mast tip 33 ).
As to claim 20, Hövemeyer teaches wherein specifying the target position of the articulated mast occurs through selection in a graphical representation, wherein the graphical representation offers a selection of the possible target positions of the articulated mast (¶ 8, 18, 22-25, 27 and Figs. 1-3).
As to claim 23, Hövemeyer teaches a mast sensor system configured to detect a position of at least one point of the articulated mast or a pivot angle of the at least one articulated joint, wherein the control unit is configured to establish the position of the articulated mast based on an output signal of the mast sensor system (¶ 22-28, 32 and Figs. 1-4).
As to claim 24, Hövemeyer teaches wherein the control unit is configured to establish the initial position of the articulated mast based, at least in part, on the output signal of the mast sensor system (¶ 22-28, 32 and Figs. 1-4).
As to claim 25, Hövemeyer teaches wherein the control unit is configured to establish the control sequence for the autonomous moving of the articulated mast into the pre-specified target position of the articulated mast based, at least in part, on the output signal of the mast sensor system (¶ 8-11, 27).
As to claim 26, Hövemeyer teaches wherein the control unit comprises data storage including the control sequence (¶ 8, 11-12, 27, 32).
Claims 29 and 31-32 are rejected based on the same rationale as used for claims 18 and 23-25 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hövemeyer, DE 102008017961 A1 (See original document and the English translation).


As to claims 21 and 30, Hövemeyer teaches wherein the control unit is configured to establish the control sequence such that the flow rate of the articulated mast from an initial position into the pre-specified target position can be controlled (¶ 3, 8-12, 27, 30).  Hövemeyer does not specifically teach the total time for the moving of the articulated mast is minimal.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to allow the control unit in Hövemeyer’s teaching to include the feature of minimizing the total time for moving the articulated mast for more efficiently utilizing the large manipulator.
As to claim 22, Hövemeyer teaches wherein the control unit is configured to establish the control sequence such that the flow rate of the articulated mast from an initial position into the pre-specified target position can be controlled (¶ 3, 8-12, 27, 30).  Hövemeyer does not specifically teach the total time for the moving of the articulated mast does not exceed a pre-defined maximum time.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to allow the control unit in Hövemeyer’s teaching to include the feature of not exceed a pre-defined maximum time for moving the articulated mast for more efficiently utilizing the large manipulator.
Claims 27-28 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Hövemeyer, DE 102008017961 A1 (See original document and the English translation) in view of design choice.
As to claims 27-28 and 33-34, Hövemeyer teaches wherein the control unit is configured to set the control sequence for actuating of the drives with constraints (¶ 3, 8-12, 27, 30).  Hövemeyer discloses claimed invention, as discussed above, except for the step of the control sequence for the actuating of the drives via numerical solving of a dynamic optimization problem with constraints, and the constraints includes one or more of a pivot range of the individual articulated joints, maximum achievable pivoting speeds of the individual articulated joints, maximum allowed speed of a mast tip, maximum permitted kinetic energy of the articulated mast, conveying quantity of a hydraulic pump supplying the hydraulic drives, avoidance of collisions, a bracing configuration of the large manipulator.  It would have been an obvious matter of design choice to modify the teachings of Hövemeyer to provide these constraints since the applicant has not disclosed that these constraints solve any stated problem in a new or unexpected way or is for any particular purpose which is unobvious to one of ordinary skill and it appears that the claimed feature does not distinguish the invention over similar features in the prior art since, the teachings of Hövemeyer will perform the invention as claimed by the applicant with any means, method, or product.
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	August 26, 2022